Citation Nr: 1819652	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-30 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected spina bifida occulta, S1, and arthritis and degenerative joint disease of the spine.

2.  Entitlement to an initial disability rating in excess of 70 percent for dysthymic disorder.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.

4.  Entitlement to an effective date earlier than August 17, 2006, for the grant of service connection for chronic residuals of a head injury.

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic residuals of a head injury, from August 17, 2006, to October 23, 2008.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training from March to July 1978 and on active duty from January to December 1979.

These matters come before the Board of Veterans' Appeals (Board) from September 2007, June 2012, November 2012, March 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In particular, the March 2014 rating decision granted service connection for chronic residuals of a head injury, and assigned a 10 percent disability rating from August 17, 2006, to October 23, 2008.  The RO then recharacterized the service-connected disability as chronic residuals of a head injury, to include a cognitive disorder due to a traumatic brain injury (TBI), effective October 23, 2008, the date of the new TBI regulations.  The RO assigned a 70 percent disability rating, effective October 23, 2008.  This decision created staged ratings.  In his June 2017 Substantive Appeal (on VA Form 9) and in a September 2017 statement, the Veteran stated that he was not appealing the 70 percent disability rating assigned; instead, he was only appealing the 10 percent disability rating assigned back to the effective date of service connection (i.e., August 17, 2006).  Thus, the Veteran expressly limited the scope of his appeal, and the Board has adjusted the title page accordingly.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).
In June 2013, the Board remanded the knee claim to the RO for scheduling of a videoconference hearing.  The Veteran, however, withdrew this request in February 2013, and the case was therefore returned to the Board.

In October 2013, the Board reopened the previously denied claim of entitlement to service connection for a right knee disorder.  The Board then remanded the right knee and dysthymic disorder claims to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

Following the most recent readjudication of this appeal by the AOJ in the April 2017 Statement of the Case (SOC) and the April 2017 Supplemental SOC (SSOC), additional pertinent lay and medical evidence was added to the record.  However, the Veteran and his representative waived the Veteran's right to have the AOJ initially consider this evidence in statements dated in February 2018 and March 2018.  38 C.F.R. §§ 20.800, 20.1304 (2017).

The issue of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected spina bifida occulta, S1, and arthritis and degenerative joint disease of the spine, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the appeal of entitlement to an initial disability rating in excess of 70 percent for the dysthymic disorder is requested.

2.  The Veteran's service-connected disabilities render him unable to care for his daily needs, requiring the regular aid and attendance of another person.

3.  The Veteran separated from the active military service in December 1979; he did not raise a claim of entitlement to service connection for a head injury within one year of discharge.

4.  In February 1982, the Veteran first raised a claim of entitlement to service connection for a head injury; an unappealed June 1982 rating decision denied that claim.

5.  In correspondence received in December 2004, the Veteran requested that his claim of entitlement to service connection for a head injury be reopened.

6.  A June 2005 rating decision denied the claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a head injury.  The Veteran submitted a Notice of Disagreement (NOD) in December 2005.  A SOC was issued in April 2006.  The Veteran did not submit a Substantive Appeal (VA Form 9) within 60 days of issuance of the SOC or within one year of issuance of the rating decision.

7.  In correspondence received by VA on August 17, 2006, the Veteran requested that his claim of entitlement to service connection for a head injury be reopened.

8.  In a March 2014 rating decision, service connection for chronic residuals of a head injury was granted, retroactively effective from August 17, 2006.

9.  No communication following the April 2006 SOC, and prior to August 17, 2006, may be interpreted as an informal Substantive Appeal or an informal new and material evidence claim for service connection for a head injury.

10.  From August 17, 2006, to October 23, 2008, the chronic residuals of a head injury were manifested by headaches (which are assigned a separate rating), but without competent evidence of multi-infarct dementia.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial disability rating in excess of 70 percent for the dysthymic disorder by the Veteran and his representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C. §§ 1114(l), 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).

3.  The criteria for an effective date prior to August 17, 2006, for the award of service connection for chronic residuals of a head injury have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an initial disability rating in excess of 10 percent for chronic residuals of a head injury are not met from August 17, 2006, to October 23, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8045-9304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dysthymic Disorder Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In accordance with the Board's remand, the AOJ issued a Statement of the Case (SOC) in April 2014.  The Veteran did not file a Substantive Appeal (on VA Form 9) in response.  In any event, the September 2017 Form 8 recertifying the appeal to the Board did not include any specific issues, and the Veteran and his representative specifically withdrew the appeal of entitlement to an initial disability rating in excess of 70 percent for the dysthymic disorder in statements dated in September 2017.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  SMC Claim

SMC based on the need for aid and attendance of another is payable when the veteran, due to a service-connected disability, is so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person:  (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  A veteran need show only one of the enumerated factors identified above to establish entitlement to aid and attendance.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Veteran is currently service-connected for the following disabilities:  chronic residuals of a head injury, to include cognitive disorder due to traumatic brain injury; spina bifida occulta, S1, to include arthritis and degenerative joint disease of the spine; dysthymic disorder; and, tension headaches.
Taking into account all relevant evidence and resolving all doubt in favor of the Veteran, the Board finds that SMC for aid and attendance is warranted.  The evidence shows that the Veteran needs assistance with all activities of daily living other than feeding, and to protect himself from falling.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  

The Veteran filed his SMC claim in December 2010.  That same month, the Veteran's private physician provided a Medical Statement for Consideration of Aid and Attendance.  The physician diagnosed the Veteran with arthritis, lower feet pain, chest wall pain, hypertension, right meniscus tear of the right knee, and hyperlipidemia.  Based on these service-connected and nonservice-connected disabilities, the physician determined that the Veteran needed assistance in bathing and tending to other hygiene needs.  The Veteran could not leave the home without assistance; specifically, he needed assistance driving, walking, and climbing.  The Veteran was unable to dress himself without assistance.

At a May 2012 VA examination for aid and attendance or housebound, the VA examiner determined that the Veteran needed help in putting on his shoes, trousers, and occasionally, his shirt.  The Veteran stated that his wife helped him to wash and dress in the morning.  He could clean himself ordinarily and keep himself presentable.  He used a cane to ambulate.  The Veteran stated that the cane was to keep the weight off his knees, as well as secondary to back pain.  He was able to leave his residence when driven by another person.  He could attend to the wants of nature unassisted, and he could protect himself from the hazards of daily living.

In April 2013, the Veteran's private physician filled out an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The physician diagnosed the Veteran with lower back pain, shoulder pain, depression, and knee pain.  Due to his service-connected and non-service-connected disabilities, the Veteran was not able to prepare his own meals.  He required medication management.  Due to the upper extremities disability, the Veteran had difficulty performing the activities of daily living and difficulty dressing himself.  He needed assistance ambulating with a cane.  The Veteran required a cane or the assistance of another person for locomotion in excess of one block.
In January 2014, the Veteran's private physician filled out an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The physician diagnosed the Veteran with degenerative arthritis of the spine and dysthymic disorder.  Based on these service-connected disabilities, the Veteran was not able to prepare his own meals.  He required medication management.  He wore a back brace and used a walking cane.  The Veteran could not bend over.  He needed help with getting socks and shoes on.  The Veteran left the house once per month for doctors' appointments.  The Veteran required a cane or the assistance of another person for locomotion in excess of fifteen feet.

In May 2014, the Veteran was afforded another VA examination for aid and attendance or housebound.  The Veteran stated that he could only walk without assistance of another person in him home.  He used a brace, cane, and walker for ambulation.  He used a wheelchair when he left his home, and a walker and cane at his house.  The Veteran was unable to dress, undress, bathe, groom, and use the restroom without assistance.  The VA examiner found that the Veteran was not capable of managing his financial affairs due to memory loss, so his wife paid the bills.  The examiner determined that the Veteran was unable to protect himself from the hazards of daily living due to limited mobility from the service-connected back.  He needed assistance with all activities of daily living other than feeding.  The examiner stated that the Veteran would greatly benefit from an aid and attendant at this time.  

In April 2017, the Veteran's private physician filled out an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The physician diagnosed the Veteran with degenerative arthritis of the spine, traumatic brain injury, dysthymic disorder, open abdominal wound, and complication of surgery.  Due to his chronic back pain, the physician found that the Veteran was not able to prepare his own meals because he could not do prolonged standing due to pain and had loss of balance and dizziness.  Due to the service-connected and non-service-connected disabilities, the Veteran needed assistance in bathing and tending to other hygiene needs.  He could not bend or stoop to reach areas that needed bathing and would lose his grip due to nerve damage.  The Veteran required medication management, to include his medications for his traumatic brain injury and memory loss.  His wife took care of all of the banking and bill payments.  The Veteran was confined to bed from 7:00pm to 1:00pm other than appointments.  He used a back brace and cane.  The Veteran could not bend forward because of muscle spasms and nerve pain.  He could not put socks or shoes on without help.  The Veteran left his home twice a month for doctors' appointments.  He required a cane or the assistance of another person for locomotion in excess of five feet.

In April 2017, another of the Veteran's private physician filled out an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The physician diagnosed the Veteran with nephrectomy, deep vein thrombosis, open wound of left lower quadrant of the abdominal wall, and gout.  Due to all of these nonservice-connected disabilities, the Veteran needed assistance in bathing and tending to other hygiene needs.  He was not able to prepare his own meals.  He required medication management.  He was able to manage his own financial affairs.  He used a cane when ambulating due to his gout and poor balance.  The Veteran left his home twice a month for doctors' appointments.  He required a cane or the assistance of another person for locomotion in excess of five feet.

In April 2017, another of the Veteran's private physician filled out an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The physician diagnosed the Veteran with obstructive sleep apnea, anxiety disorder, hypertensive chronic kidney disease, anemia, embolism, chronic pain, long-term use of insulin, and body mass index.  The physician found that the degenerative arthritis, gout, and chronic pain restricted the listed activities/functions.  The Veteran spent more than eight hours per day in bed due to his chronic pain.  The Veteran was unable to prepare his own meals.  His wife prepared the meals due to lack of endurance, wounds, hernia, chronic pain, and right arm nerve damage.  The Veteran needed assistance in bathing and tending to other hygiene needs.  His wife assisted him in showering, dressing, and basic activities of daily living, and managed his medication due to forgetfulness.  He was able to manage his own financial affairs with the assistance of his spouse.  The Veteran left the house one to two times per week for doctors' appointments with the assistance of his wife and devices.  The Veteran required the use of a cane, wheelchair, and rollator whenever he left the home.
The Board finds that aforementioned evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities - to specifically include his back disability, and chronic residuals of a head injury to include cognitive disorder - prevent the Veteran from protecting himself from the hazards of daily living due to limited mobility.  38 C.F.R. § 3.102 (2017).  The Board finds that in giving the Veteran the benefit of the doubt, he needs assistance with all of the activities of daily living other than feeding due to his service-connected disabilities.  The Veteran also needs help managing his financial affairs due to the memory loss caused by the service-connected traumatic brain injury.  The Board accordingly finds SMC based on the need for regular aid and attendance is warranted.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot, as it is the greater benefit.  See 38 U.S.C. § 1114.

III.  Earlier Effective Date Claim

A March 2014 rating decision granted entitlement to service connection for chronic residuals of a head injury, effective August 17, 2006.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in 1979.  It is not in dispute that he failed to submit a claim of entitlement to service connection for a head injury within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

The Veteran initially raised a claim of entitlement to service connection for a head injury in February 1982.  That claim was denied by the AOJ in a June 1982 rating decision.  The Veteran never perfected the appeal.  As such, the June 1982 rating action is final.  See 38 U.S.C. § 7105.  The effect of this finality is to preclude an award of an effective date prior that denial.

In correspondence received in December 2004, the Veteran requested that his claim of entitlement to service connection for a head injury be reopened.  A June 2005 rating decision denied the claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a head injury.  The Veteran submitted a NOD in December 2005.  A SOC was issued in April 2006.  The Veteran did not submit a Substantive Appeal (VA Form 9) within 60 days of issuance of the SOC or within one year of issuance of the rating decision.  Generally, a Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the rating decision.  38 C.F.R. 
§ 20.302(b)(1) (2017).  Under either method, the Veteran had until June 2006 to file a Substantive Appeal, and he did not.  As such, the June 2005 rating action is final.  See 38 U.S.C. § 7105.  The effect of this finality is to preclude an award of an effective date prior that denial.

Based on the foregoing, any effective date awarded in the present case must follow the April 2006 SOC.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the AOJ received the Veteran's request to reopen the previously denied claim of entitlement to service connection for a head injury on August 17, 2006.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the August 17, 2006, date selected by the AOJ is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to August 17, 2006, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement occurred after August 17, 2006, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final SOC in April 2006, but prior to August 17, 2006, could serve as an informal new and material evidence claim or an informal Substantive Appeal (if received by June 2006) in order to entitle the Veteran to an earlier effective date.  

The Board notes that effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary. See 79 Fed. Reg. 57,660  (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and, therefore, are not applicable in the present case.  Id.  at 57,686.

In this regard, under the former regulations, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the April 2006 SOC and the August 17, 2006, claim, which indicate an intent to reopen a claim of entitlement to service connection for a head injury or which indicate an intent to perfect the prior appeal of service connection for a head injury.  The only correspondence in the record dated during this period is an August 7, 2006, buddy statement, which does not mention the Veteran's head injury.

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than August 17, 2006, for his service-connected head injury.  Specifically, he argues that a TBI was documented in the medical evidence in 2005, and thus an earlier effective date was warranted.  See June 2017 statement by the Veteran.  In this regard, under former 38 C.F.R. § 3.157 (2014), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of former 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 17, 2006, claim was not pre-dated by an adjudication of the type cited in former 38 C.F.R. § 3.157(b).  As such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a head injury was filed earlier than August 17, 2006.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of August 17, 2006, is appropriate and there is no basis for an award of service connection for chronic residuals of a head injury prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent initial disability rating under 38 C.F.R. 
§ 4.124a, DCs 8045-9304 for his chronic residuals of a head injury, from August 17, 2006, to October 23, 2008.

The Board notes that the provisions for evaluating post-traumatic injuries, at 38 C.F.R. § 4.124a, DC 8045, were significantly revised, effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on and after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  The Veteran's service connection claim for a head injury was filed in August 2006, and thus the old criteria apply to the Veteran's claim.

Under DCs 8045-9304 (old criteria), a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the DCs specifically dealing with such disabilities.  38 C.F.R. § 4.124a, DC 8045.

Initially, the Board notes that the Veteran has a separate disability rating for tension headaches under 38 C.F.R. § 4.124a, DCs 8199-8100, effective August 17, 2006.  The Veteran has not appealed this disability rating and it is not currently before the Board.
In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected chronic residuals of a head injury from August 17, 2006, to October 23, 2008.  38 C.F.R. § 4.124a, DCs 8045-9304.  The Veteran is currently in receipt of the maximum schedular disability rating available under 38 C.F.R. § 4.124a, DC 8045 for subjective complaints.  A higher diagnosis is not warranted unless there is a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045.  A February 2007 VA psychology-neuropsychology assessment contained an Axis I diagnosis of cognitive disorder due to traumatic brain injury.  At the June 2007 VA psychiatric examination, the Veteran was diagnosed with an Axis I diagnosis of adjustment disorder with depressed mood chronic.  The remaining VA treatment records dated from August 17, 2006, to October 23, 2008, do not contain a diagnosis of multi-infarct dementia.  Without a diagnosis of multi-infarct dementia during the appeal period, an initial disability rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.124a, DCs 8045-9304.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's chronic residuals of a head injury, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as headaches, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected chronic residuals of a head injury from August 17, 2006, to October 23, 2008.  The claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to the service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Veteran is currently in receipt of a TDIU, effective October 23, 2008.  In this case, the issue of unemployability due to the service-connected chronic residuals of a head injury from August 17, 2006, to October 23, 2008, has not raised by the record.  In his February 2009 VA 21-8940 Form, the Veteran stated that he had been unemployed since 1986 due to his back condition.  There was no mention of his head injury.  At his June 2007 VA examination, the Veteran stated that he stopped working at his last job as a Laborer because of the pain.  He did not allege that his unemployment was due to his chronic residuals of a head injury.  Therefore, consideration of a TDIU is not warranted.












	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to an initial disability rating in excess of 70 percent for the dysthymic disorder is dismissed.

Subject to the laws and regulations governing the payment of monetary benefits, SMC based on the need for aid and attendance of another person is granted.

An effective date earlier than August 17, 2006, for the grant of service connection for chronic residuals of a head injury is denied.

An initial disability rating in excess of 10 percent for chronic residuals of a head injury, from August 17, 2006, to October 23, 2008, is denied.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Initially, the Veteran has not been provided a proper duty to assist notice letter addressing the theory of secondary service connection.  38 C.F.R. § 3.310 (2017).  Upon remand, proper notice must be provided.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Additionally, the Board previously remanded this claim in October 2013 for, in pertinent part, a VA examination and medical opinion.  A VA examination and medical opinion were provided in May 2014.  The Board finds the medical opinions to be inadequate.  The examiner incorrectly found that the Veteran's service treatment records did not contain any documentation regarding the right knee.  The examiner did not discuss the lay statements from the Veteran and his spouse.  The examiner also only addressed the aggravation aspect of secondary service connection, and did not address the causation aspect.  38 C.F.R. § 3.310.  Thus, a VA addendum medical opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran . . . as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for service connection for a right knee disorder, to include as due to the service-connected spina bifida occulta, S1, and arthritis and degenerative joint disease of the spine.

2.  Refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of his right knee disorder.
The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  

The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the current right knee disorder is the result of a disease or injury incurred in or aggravated by service?  In forming the opinion, the examiner should address the in-service notations of right knee pain in July 1979 and September 1979.
b.  Notwithstanding the above, is it at least as likely as not (50 percent or greater probability) that the current right knee disorder was caused by or results from the Veteran's service-connected spina bifida occulta, S1, and arthritis and degenerative joint disease of the spine?  In forming the opinion, the examiner should address the in-service notation of back pain radiating to the right knee in July 1979.

c.  Is it at least as likely as not (50 percent or greater probability) that the current right knee disorder has been aggravated beyond its natural progression due to or as the result of his service-connected spina bifida occulta, S1, and arthritis and degenerative joint disease of the spine?  In forming the opinion, the examiner should address the in-service notation of back pain radiating to the right knee in July 1979.

In forming the opinions, the examiner is asked to consider the Veteran and his spouse's lay statements of continuity of symptomatology, and to address whether they make sense from a medical perspective.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After completing the above, the Veteran's knee claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


